DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7-10, filed 2/08/2021, with respect to claims 1-8, 11-13, 15-18, & 20, in combination with the amendments to the respective claims, have been fully considered and are persuasive. The rejection of said claims has been withdrawn. 

Reasons for Allowance
Claims 1-8, 11-13, 15-18, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 1, the cited prior art of record does not teach or fairly suggest A heat dissipating sheet having an antenna function, comprising: an antenna part formed into an antenna pattern having a predetermined line width; and a heat dissipating part disposed on a same plane as the antenna part, and dissipating heat transferred from a heat source or distributing locally concentrated heat, wherein the antenna part and the heat dissipating part are attached to an inner surface of a rear case or a back cover of a portable terminal body through an adhesive member, wherein the heat dissipating part includes first and second heat dissipating parts, and the antenna pattern comprises a shape in the form of a square or rectangle, the shape is repeated in decreasing increments equal to the predetermined line width to define a plurality of the shapes each disposed inside another, wherein the antenna part is disposed to surround an edge of the heat dissipating part or the antenna part is disposed at various locations relative to the heat dissipating part or the antenna part is locally disposed in a region of an entire area of the heat dissipating part.
Regarding Claim 20, the cited prior art of record does not teach or fairly suggest a portable terminal comprising: a portable terminal body; and a heat dissipating sheet, wherein, the heat dissipating sheet comprises an antenna part formed into an antenna pattern having a predetermined line width; and a heat dissipating part disposed on a same plane as the antenna part and dissipating heat transferred from a heat source or distributing locally concentrated heat; wherein the antenna part and the heat dissipating part are attached to an inner surface of a rear case or a back cover of the portable terminal body through an wherein the heat dissipating part includes first and second heat dissipating parts, and the antenna pattern comprises a shape in the form of a square or rectangle, the shape is repeated in decreasing increments equal to the predetermined line width to define a plurality of the shapes each disposed inside another, wherein the antenna part is disposed to surround an edge of the heat dissipating part or the antenna part is disposed at various locations relative to the heat dissipating part or the antenna part is locally disposed in a region of an entire area of the heat dissipating part.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-8, 11-13, & 15-18 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847